 



Exhibit 10.1

     
(AT&T LOGO) [y18291gy1829100.gif]
  AT&T Inc.
175 E. Houston Street
San Antonio. TX 78205
 
   
 
   

March 4, 2006
Mr. Edward E. Whitacre, Jr.

     
Re:
  Employment Agreement between AT&T Inc. (formerly known as SBC Communications
Inc.) and Edward E. Whitacre, Jr., effective November 16, 2001 (the “Employment
Agreement”)

Dear Ed:
Reference is made to the above-captioned Employment Agreement between you and
the Company, a copy of which is attached to this letter. This will confirm our
agreement that the “Employment Agreement,” as defined in the Employment
Agreement, is hereby extended until the regular annual meeting of AT&T Inc.’s
stockholders to be held in 2008 without change to any of the terms of the
Employment Agreement which will remain in full force and effect throughout the
new Employment Term, provided, however, if you elect to relinquish your CEO
responsibilities, the amount of your compensation will be subject to
re-negotiation for the balance of your employment.
Please acknowledge your agreement to this extension of your Employment Agreement
by signing a copy of this letter where indicated below.
Sincerely,
AT&T Inc.
AT&T Management Services, L.P.

         
By:
  /s/ James A. Henderson
 
Chairman, Human Resources Committee
of the Board of Directors    

Attachment

         
Agreed to: 
  /s/ Edward E. Whitacre, Jr.
 
Edward E. Whitacre, Jr.    

